DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the unlabeled rectangular boxes shown in Figures 1 and 8.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.83 and 1.84 (n)-(o).
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view.   
The drawings are objected to because Fig. 5 shows reference character “150” pointing to a substructure (appears to be a motor), but reference character “150” should be indicating the massage device as a whole.
The drawings are objected to because Fig. 6 shows a partial view of the massage device 150, but does not include an appropriate break line at the bottom of the device.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “852” in Fig. 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both the input ports and the internet port in Para. 52.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because there is no mention of the method of programming a therapeutic device.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 5, 6, 9, 10, and 15 are objected to because of the following informalities:
Claim 1 line 1 reads “device, comprising the steps:” but is suggested to read --device, the method comprising the steps of:-- to conform to current US practice.
Claim 1 lines 4-5 read “a central processing unit and is configured” but is suggested to read --a central processing unit, and the therapeutic device is configured-- for grammatical sense and flow.  Claim 9 lines 4-5 suffers from the same deficiency.
Claim 2 lines 2-3 read “are selected from the group of therapy techniques selected from one or more of:” but is suggested to read --are selected from the group consisting of:-- to be in a proper Markush grouping.  Claim 10 lines 2-3 suffers from the same deficiency.
Claim 5 line 1 reads “comprising the steps:” but is suggested to read --comprising the steps of:-- to conform to current US practice.  Claim 6 line 1 suffers from the same deficiency.
Claim 15 line 2 reads “scripts is via a subscription service” but is suggested to read --scripts via a subscription service-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9, and 12-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2016/0127129 to Chee et al (herein Chee).
Regarding claim 1, Chee discloses a method of programming a therapeutic device (method of using massage apparatus 106, Figs. 3, 4, and 6), comprising the steps: providing a programmable therapeutic device (massage apparatus 106, Fig. 1); providing a therapy script authoring template device (terminal device 104 and server computers 102, 103, Fig. 1); wherein said programmable therapeutic device (massage apparatus 106) comprises a central processing unit (processing unit 132, Fig. 2) and is configured to provide one or more therapy techniques to a user (“the massage apparatus 106 can include any type of devices capable of applying massage to a body,” Para. 19); creating on said therapy scripts authoring template device one or more therapeutic scripts (massage programs are created on and/or are uploaded to the server computer 102, 103, Para. 17); receiving by said programmable therapeutic device at least one of said one or more therapeutic scripts (“the server computer 103 can…transfer one or more of the massage programs via the terminal device 104 to the massage apparatus 106,” Para. 17); and running on said programmable therapeutic device said at least one received therapeutic script (massaged programs are “execute[d]…through the massage unit 120 [of massage apparatus 106] to apply a sequence of massage actions on a user's body,” Para. 24).
Regarding claim 2, Chee discloses wherein said one or more therapy techniques provided by said programmable therapeutic device is vibration or oscillation (massage apparatus 106 is formed as a device such as a vibratory massage chair applying vibration or a massage belt which applies vibration and/or oscillation, Para. 19).
Regarding claim 4, Chee discloses wherein said step of receiving by said programmable therapeutic device of at least one of said one or more therapeutic scripts is via a wireless connection (massage apparatus 106 receives massage programs from the terminal device 104 via a wireless connection, Para. 25).
Regarding claim 5, Chee discloses further comprising the steps: providing one or more additional therapy script authoring template devices (server computers 102 and 103, Fig. 1); creating on said one or more additional therapy script authoring template devices a plurality of additional therapy scripts (“the server computer 103 can store a plurality of massage programs that are executable on the massage apparatus 106,” Para. 17); and storing in an online database said plurality of additional therapy scripts (“the purchased massage program may be downloaded from the server computer 103 to the terminal device 104 via Internet connection,” Para. 31).
Regarding claim 6, Chee discloses further comprising the step: accessing by said user said plurality of additional therapy scripts (terminal device 104 allows the user to access the massage programs stored on at least the server computer 103, Para. 17, Figs. 5A-5H).
Regarding claim 9, claim 9 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 9.
Regarding claim 10, claim 10 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 10.
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 13, claim 13 recites essentially the same limitations as those found in claim 5.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chee, as applied to claims 1 and 9 above, in view of US Pat. Pub. 2019/0159961 to Chuan (herein Chuan).
Regarding claim 3, Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Chee further discloses wherein said therapy script authoring template device comprises a therapy script authoring template software program (at least server computer 102 utilizes a software program, Fig. 1); wherein said therapy script authoring template software program comprises a graphical user interface (both the server computer 102 and the terminal device 104 include a graphical user interface in the form of a computer monitor or a smart phone screen, Fig. 1).  Chee discloses a plurality of massage programs with different massage parameters, but Chee does not explicitly disclose wherein said graphical user interface displays a strength adjustment and a speed adjustment.
However, Chuan teaches a massage device (Fig. 1) including a strength adjustment and a speed adjustment (the control module 6 allows for the user to customize the magnitude of the massage force [i.e. the strength], the length of the massage stroke, and the massage speed, Paras. 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the template device of Chee to include speed, length, and strength adjustment as taught by Chuan in order to facilitate customization of the massage program to what is most comfortable or adjustable to the end user.
Modified Chee further discloses wherein said step of creating one or more therapeutic scripts comprises the steps of: adjusting a strength; and adjusting a speed (Chee server computers 102, 103 allow for adjustment of massage parameters in the massage program, such as Chuan adjustment of length, speed, and strength).
Regarding claim 11, claim 11 recites essentially the same limitations as those found in claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 11.
Regarding claim 18, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Chee discloses that the massage apparatus (106) may be a portable device such as a massage belt or foot massage device (Para. 19); but Chee, as modified above, does not explicitly disclose wherein the programmable therapeutic device is a portable handheld massage device that comprises a massage head; a memory; and a motor.
However, Chuan teaches a massage device (Fig. 1) including wherein the programmable therapeutic device is a portable handheld massage device (the massage device is in the form of a massage gun that is grippable in a user’s hand, Fig. 2) that comprises a massage head (massage head 7, Fig. 2); a memory (storage unit 60, Fig. 2); and a motor (electromagnetic driving module 5 within motor housing 54, Para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage apparatus of modified Chee to be a handheld device as taught by Chuan in order to substitute one well-known type of massage device (i.e. massage chair or massage belt) with another well-known massage device (i.e. massage gun) with the expected result of a portable massage experience.
Regarding claim 19, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Modified Chee further discloses wherein said graphical user interface further displays a length adjustment (display on Chee server computer 102 allows massage program customization including Chuan length adjustment); wherein when said one or more therapeutic scripts are created a length is adjusted (Chee server computer 102 sends customized massage programs, with Chuan length adjustment, top Chee massage apparatus 106 for execution).

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chee, as applied to claim(s) 6 and 14 above, and further in view of US Pat. Pub. 2006/0155641 to Postrel (herein Postrel).
Regarding claim 7, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.  Chee discloses the user being able to purchase an individual massage program from a third part (Paras. 30-31); but Chee, as modified above, does not explicitly disclose wherein said step of accessing of said plurality of additional therapy scripts is via a subscription service.
However, Postrel teaches a prepay service (abstract) including wherein said step of accessing of said plurality of additional therapy scripts is via a subscription service (card user may have a subscription service for the rights to obtain a new massage, Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the online massaging purchasing of Chee to include a subscription service as taught by Postrel in order to provide a convenient service to an end user to obtain multiple massage programs for a fixed price.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.

Claims 8, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chee, as applied to claim(s) 5 and 13 above, and further in view of US Pat. 9,283,138 to Rosenblum (herein Rosenblum).
Regarding claim 8, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.  Chee, as modified above, does not disclose wherein at least one of said plurality of additional therapy scripts is created by a massage therapy professional.
However, Rosenblum teaches communication techniques and devices for massage therapy (Fig. 1) including wherein at least one of said plurality of additional therapy scripts is created by a massage therapy professional (second user 190 may be a massage professional, Col. 3 lines 54-56, “the first interactive device 110 receives preference inputs for processing from the first user 180 and the second interactive device 120 displays a representation of the preference inputs to the second user 190. Preference inputs relate to a set of variables pertinent to the delivery of a therapeutic massage,” Col. 4 lines 18-22, “the second user 190 can modify the delivery of the therapeutic massage to the first user 180. For example, modifying the delivery of the therapeutic massage to the first user 180 can include changing the body zone to which massage is applied, changing the massage intensity for the body zone or changing the massage duration,” Col. 7 lines 25-31).
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 8.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16.
Regarding claim 17, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Modified Chee further discloses wherein said massage therapy professional is also provided with a plurality of personal health information about said user (Rosenblum “system to convey massage preferences of a first user to a second user…the set of preference inputs describing a massage to be received by the first user,” abstract).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Chee and Chuan, as applied to claim 19 above, and further in view of US Pat. Pub. 2005/0090768 to Brattesani et al (herein Brattesani).
Regarding claim 20, the modified Chee discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.  Chee, as modified above, does not disclose wherein said graphical user interface further displays a plurality of attachments to select.
However, Brattesani teaches an integrated remote control and massage device (500, Fig. 11) including wherein said graphical user interface further displays a plurality of attachments to select (housing 502 includes an integrated screen 512 on which a user selects various operating parameters of the device 500, Para. 63, the device 500 configured to work with a plurality of massage surfaces 504a such as those illustrated in the embodiments of Figs. 5A-5C, Para. 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage apparatus of modified Chee to include multiple massage surfaces as taught by Brattesani in order “to provide greater versatility to the massager” (Brattesani Para. 48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0160684 to Gu et al, US 2017/0296775 to Mayo et al, US 2017/0296429 to Mayo et al, US 2014/0180181 to von Oepen et al, US 2009/0253969 to Wu, US 2015/0119771 to Roberts, US 2017/0348188 to Inada et al, US 2017/0143576 to Kohn et al, US 2019/0247271 to Lee et al, US 2015/0335518 to Boyer, US 2004/0193077 to Hsu et al, US 2016/0030281 to Shafieloo, US 2003/0050539 to Naghavi et al, and US 7,153,283 to Triolo et al each recite a massage device to apply stimulation to the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785